DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/19/2022 has been entered, claim 7 is cancelled and claim 21 is new, thus claims 1-6 and 8-21 are currently pending in this application.  	The objection to claim 19 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 8-10 and 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. US Pat 5214296 in view of Balakrishnan et al. US PGPub. 2017/0288056, both of record. 	Regarding claim 8, Nakata teaches a memory device (fig. 1-2, col. 4 / lines 49-57), comprising: at least one thin-film transistor (vertical TFT col. 4/ line 56) and a storage element (capacitor, col. 4/ lines 53-54) in operative communication with the at least one thin-film transistor (Nakata et al., col.1 / lines 10-15). 	
 	But Nakata fails to teach the at least one thin-film transistor comprising: crystalline pillars, each crystalline pillar comprising a first crystalline material in contact with a second crystalline material, wherein each of the first crystalline material and the second crystalline material comprise at least one element selected from the group consisting of silicon and germanium; and a blocking material extending continuously between adjacent crystalline pillars, a height of the blocking material substantially equal to a height of the crystalline pillar, wherein each crystalline pillar is laterally isolated from each adjacent crystalline pillar, and wherein the first material in each crystalline pillar is in single crystalline form.  	However, Balakrishnan teaches a thin film transistor (vertical fin field effect transistor [0005]) comprising crystalline pillars (145+180, fig. 5 and 11) [0061]-[0062], each crystalline pillar comprising a first crystalline material (145, SiGe) [0062] in contact with a second material (180/181, SiGe) [0061],  	wherein each of the first crystalline material (145) and the second crystalline material (180) comprise at least one element selected from the group consisting of silicon and germanium (both made of SiGe); and 	 and a blocking material (top spacer 200, fig. 11) [0076] extending continuously between adjacent crystalline pillars (145+180), a height of the blocking material (200) substantially equal (see height of top surface of 145 and 200 at the same level, fig. 11) to a height of the crystalline pillar (145+180), 	wherein each crystalline pillar (145+180) is laterally isolated (with nitride spacer 130, fig. 5) [0054] from each adjacent crystalline pillar (145+180), and wherein the first material (145) in each crystalline pillar is in single crystalline form (formed epitaxially from single crystal silicon substrate, [0062] and having same crystal orientation [0005]) (Balakrishnan et al., fig. 5). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to substitute the transistor of Nakata for the transistor of Balakrishnan in order for the memory device to have a transistor with multiple threshold voltages which enable the memory device to have tunable power and performance characteristics (Balakrishnan et al., [0032]). 	Regarding claim 9, Nakata in view of Balakrishnan teaches the memory device of claim 8, wherein the second crystalline material (180) exhibits a composition (SiGe with 20-50% Ge, [0063]) different than a composition (SiGe with 10-40% Ge, [0063])of the first crystalline material (145) (Nakata et al., [0063]).  	Regarding claim 10, Nakata in view of Balakrishnan teaches the memory device of claim 8, wherein the memory device comprises at least one memory cell selected from the group consisting of random-access memory (RAM), read-only memory (ROM), dynamic random-access memory (DRAM) (col. 4 / lines 51-52 ), synchronous dynamic random-access memory (SDRAM), flash memory, resistive random-access memory (ReRAM), conductive bridge random-access memory (conductive bridge RAM), magnetoresistive random-access memory (MRAM), phase change material (PCM) memory, phase change random-access memory (PCRAM), spin-torque-transfer random-access memory (STTRAM), oxygen vacancy-based memory, programmable conductor memory, ferroelectric random-access memory (FE-RAM), and reference field-effect transistors (RE-FET) (Nakata et al., (col. 4 / lines 51-52 )). 	Regarding claim 18, Nakata in view of Balakrishnan teaches the memory device of claim 8, wherein the first crystalline material (145) and the second crystalline material (180) exhibit a single crystalline structure along a height thereof (formed epitaxially from single crystal silicon substrate [0062]) (Balakrishnan et al., fig. 5). 	Regarding claim 19, Nakata in view of Balakrishnan teaches the memory device of claim 8, wherein the first crystalline material (145) and the second crystalline material (180) exhibit a single crystalline orientation along a height thereof (formed epitaxially from single crystal silicon substrate, [0062] and having same crystal orientation [0005]) (Balakrishnan et al., fig. 5). 	Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. US PGPub. 2008/0057639 in view of Balakrishnan et al. US PGPub. 2017/0288056 both of record. 	Regarding claim 11, Sandhu teaches a system (400, fig. 26) [0082], comprising: 	memory (408, fig. 26) [0082] including memory cells (memory module) [0084]; and  	a processor (406, fig. 26)  [0082] in operative communication with at least one input device (keyboard 402, fig. 26) [0082], at least one output device (monitor 401, fig. 26) [0082], and the memory (408) (Sandhu et al., fig. 26, [0082]). 	But Sandhu fails to teach memory cells comprising at least one vertical thin-film transistor, the at least one vertical thin-film transistor comprising: pillars in single crystalline form, each pillar comprising a portion of a first material and a portion of a second material over and in contact with the portion of the first material, wherein each of the first material and the second material comprise at least one element selected from the group consisting of silicon and germanium, and wherein the second material exhibits a composition different than a composition of the first material; wherein each pillar is laterally isolated from each adjacent pillar and each pillar exhibits a height of at least 400 Å. 	However, Balakrishnan teaches a vertical thin-film transistor (vertical fin field effect transistor [0005]), comprising:  	pillars (145+180, fig. 5 and 11) [0061]-[0062] in single crystalline form (formed epitaxially from single crystal silicon substrate, [0062] and having same crystal orientation [0005]), each pillar comprising a portion (bottom portion) of a first material (145, SiGe) [0062] and a portion (top portion) of a second material (180/181, SiGe) [0061] over and in contact with the portion of the first material (145),  	wherein each of the first material (145) and the second material (180) comprise at least one element selected from the group consisting of silicon and germanium (both made of SiGe), and  	wherein the second material (180) exhibits a composition (SiGe with 20-50% Ge, [0063]) different than a composition (SiGe with 10-40% Ge, [0063]) of the first material (145);  	wherein each pillar (145+180) is laterally isolated (with nitride spacer 130, fig. 5) [0054] from each adjacent crystalline pillar (145+180), and wherein the portion (bottom) of the first material (145) in each pillar is in single crystalline form (formed epitaxially from single crystal silicon substrate, [0062] and having same crystal orientation [0005]) (Balakrishnan et al., fig. 5). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to substitute the transistor in the memory device of Sandhu for the transistor of Balakrishnan in order for the memory device to have a transistor with multiple threshold voltages which enable the memory device to have tunable power and performance characteristics (Balakrishnan et al., [0032]). 	But Sandhu and Balakrishnan still do not teach the electronic device of claim 1, wherein each pillar (145+180) exhibits a height of at least about 400 Å. 	However, Balakrishnan teaches the gate structure (190, fig. 5 and 11) [0072] formed with the vertical fin/pillars (145+180) exhibiting a height of at least about 400 Å (10-300nm, [0072] or 100-3000Å). Therefore, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art that, since the height of the crystalline pillars (145+180) is greater than the height of the gate structure (190), the height of the crystalline pillars (145+180) would obviously greater than 10-300nm of the gate structure and at least about 400 Å.  	Regarding claim 12, Sandhu in view of Balakrishnan teaches the system of claim 11, wherein the at least one vertical thin-film transistor is substantially free of amorphous silicon and amorphous germanium (SiGe pillars/fins [0062] formed epitaxially from single crystal silicon substrate, [0062] and having same crystal orientation [0005]) (Balakrishnan et al., fig. 5).	Regarding claim 14, Sandhu in view of Balakrishnan teaches the system of claim 11, wherein the composition of the second material (SiGe with 20-50% Ge, [0063]) comprises different ratios of elements than the composition of the first material (SiGe with 10-40% Ge, [0063]) (Balakrishnan et al., [0062]-[0063]). 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. US PGPub. 2008/0057639 and Balakrishnan et al. US PGPub. 2017/0288056 as applied to claim 11 above, and further in view of Cheng et al. US PGPub. 2015/0263097, all of record. 	Regarding claim 13, Sandhu in view of Balakrishnan does not teach the system of claim 11, wherein the composition of the second material (180) comprises different elements than the composition of the first material (145). 	However, Cheng teaches a transistor (fig. 16) comprising pillars/fins (10A, 10B, 10C, fig. 15) [0053], each pillar comprising a first material (40, fig. 15-16, Si) [0053] and a second material (46, fig. 15-16, SiGe) [0053], wherein the composition of the second material (46 / SiGe) comprises different elements than the composition of the first material (40/Si) (Cheng et al., fig. 16). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the pillars of Balakrishnan with the materials of the pillars of Cheng because SiGe and Si are very well-known in the art and such substitution is art recognized equivalence for the same purpose (materials for making fins) to obtain predictable results such as improved electron and hole mobility and tunable parameters to enhance freedom of design of the transistors (Cheng et al., [0061]) (see MPEP 2144.06). 	                                           Allowable Subject Matter
Claims 1-6, 15-17 and 21 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	an electronic device wherein “the portion of the first material in each pillar is in single crystalline form and each crystalline pillar comprises a continuous crystalline structure that includes the portion of the first material and the portion of the second material” in combination with the rest of the limitations as recited in claim 1. 	Claims 2-6, 15-17 and 21 are allowed for further limiting and depending upon allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a memory device wherein “one or more of the crystalline pillars of the memory device comprises a different grain structure and orientation than another of the crystalline pillars” as recited in claim 20 and in combination with the rest of the limitations of claim 8.
	
Response to Arguments
Applicant’s arguments with respect to claims 8-14 and 18-20 have been considered but are moot because the new ground of rejection does not rely the same interpretation of some elements, for instance the blocking material, on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892